Opinion by
Mr. Chiee Justice Sterrett,
This case is ruled, in favor of the plaintiff, by Cresswell Iron *537Works v. O’Brien, 156 Pa. 172. The contract in this case is substantially if not precisely the same as in that, and is not susceptible of any other construction. For reasons given in that case, the court below erred in entering judgment for defendant non obstante veredicto.
Judgment reversed, and judgment now entered on the verdict in favor of the plaintiff for four hundred and sixty-nine dollars and seventy cents, the amount found by the jury, with interest from date of the verdict,